Judgment of conviction unanimously modified, on the law, to vacate conviction of defendant for assault in the second degree, the third count in the indictment charging defendant with assault in the second degree dismissed, and judgment otherwise affirmed. On the basis of the record, the evidence is insufficient to establish beyond a reasonable doubt the guilt of defendant of the charge of assault in the second degree, and the People so concede. (See People v. Walrath, 279 App. Div. 56, 58; People v. Wood, 10 A D 2d 231, 236; see, also, 6 C. J. S., Assault and Battery, §'§ 60-61, 63.) Concur — Eager, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.